Motion Granted; Dismissed and Memorandum Opinion filed April 5, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00937-CR
                                    ____________

                          DAVID H. CULBRETH, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 5
                               Harris County, Texas
                          Trial Court Cause No. 1738716


                            MEMORANDUM OPINION

      A written request to dismiss the appeal, personally signed by appellant, has been
filed with this court. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                     PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).